ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
K-Con, Inc.                                 )      ASBCA No. 58831
                                            )
UnderContractNo. W911YN-05-D-0016           )

APPEARANCE FOR THE APPELLANT:                      William A. Scott, Esq.
                                                    Pedersen & Scott, P.C.
                                                    Charleston, SC

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Ahsan M. Nasar, JA
                                                     Trial Attorney

                               ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 5 May 2015




                                                 dministrative Judge
                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58831, Appeal ofK-Con, Inc.,
rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals